Title: From Benjamin Franklin to the Comte de Vergennes, [before 2 March 1779]
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Monsieur Le Comte.
[before March 2, 1779]
J’ay eu L’honneur avec Messieurs les deputés des etats unis d’amerique de Representer a vostre excellence que le Retard des decisions en france sur Les Reprises faittes sur les anglais par les vaisseaux de guerre americains Les eloignoit des mers D’Europe, Nous avons ajoutté a Cette Consideration d’autres encore plus importantes. Il est de mon devoir, Monsieur Le Comte, d’informer le Congrès des etats unis d’amerique par mes premieres depesches et qui vont partir incessament des decisions finales sur plusieurs affaires de ce genre dont La premiere me semble estre Celle du Cape. Maknil Commandant Le Corsaire americain Le general Mifflin. Il me Repugne de mander que depuis Sept mois il n’a rien été arresté deffinitivement sur un objet aussi facil a decider, et je suplie instament Vostre Excellence, de me procurer du departement de la Marine unne decision ou les droits de la Nation americaine soyent traittés Comme ceux des propres Sujets de Sa Majesté.
Je suis avec Respect de vostre Excellence Monsieur le Comte V
M. Le Comte de Vergennes.Projet de Lettres de M. franklin a M. le Comte de Vergennes.
